Dear Mr. Oliver:
This will acknowledge receipt of correspondence of September 23, 1976 from counsel for the Consulting Engineers Council of Louisiana, Inc., regarding this office's Opinion No, 76-315.
There is evidently some misunderstanding stemming from this office's Opinion No. 76-315 over whether or not the provisions of Title 37 of the Louisiana Revised Statutes preclude civil engineers, licensed in accordance with the terms of LSA-R.S.37:681—37:704 from preparing, stamping and soaling plans and specifications for the construction of improvements to immovable property in Louisiana.
In Opinion No. 76-315, it was noted that "it is unlawful for any person not duly licensed as an architect to practice architecture. and all contract drawings and specifications issued by the architect for use in the State shall be stamped and sealed with the architect's stamp.
These conclusions remain essentially correct. However, they must be viewed within the context of other provisions contained in Title 37 and more particularly those contained at LSA-R.S.37:160, which provides in part as follows:
    "The provisions of this chapter requiring persons to be registered and licensed and forbidding the practice of architecture by unlicensed persons shall not apply to ... (2) Civil engineers licensed in accordance with the terms of R.S. 37:681 — 37:704 or act amendatory thereto, if such engineers do not use the designation "architect" or any term derived therefrom..." (Emphasis added)
As the provisions contained at LSA-R.S. 37:155 and 158 are specifically inapplicable to persons duly licensed as civil engineers in accordance with other statutory provisions, there is therefore no prohibition against civil engineers licensed in accordance with law continuing the historical practice of preparing, stamping and sealing plans and specifications for the construction of improvement to immovable property.
If we can be of further assistance to you, please do not hesitate to call on us.
Very truly yours,
                                    WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                                    BY: _______________________ ROBERT E. REDMANN Assistant Attorney General
RER/sdf